Citation Nr: 0813189	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a seizure 
disorder, to include as secondary to a service-connected head 
injury.  

In a March 2008 statement, the veteran, through his 
representative, appears to have raised a new claim of 
entitlement to service connection for a psychiatric disorder, 
secondary to his service-connected head injury.  The Board 
refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his currently diagnosed seizure 
disorder is traceable to an October 1988 motor vehicle 
accident in which he suffered a head injury while in service.  
The veteran was granted service connection for this head 
injury, effective on the date of separation from service, 
April 27, 1993.   

In a March 2005 statement, the veteran's osteopathic 
physician, D. A. J., D.O., indicated that he had treated the 
veteran since August 1984.  The private physician stated that 
in his opinion, it was at least as likely as not that the 
veteran's seizures resulted from the October 1988 motor 
vehicle accident.  In submitting this opinion from his 
private physician, the veteran attached a consent form 
authorizing VA to obtain his private medical records from 
this treating provider.  However, it does not appear that 
these records have been requested and associated with the 
veteran's claims file.  Because these records are applicable 
to the veteran's claim for service connection, they are 
relevant and an attempt to obtain them should be made.

Additionally, while the veteran's private physician indicated 
in his March 2005 statement that the veteran's seizures were 
related to the October 1988 motor vehicle accident, the 
physician did not provide a rationale for his opinion.  Nor 
did the physician indicate that he had reviewed the veteran's 
claims folder, including his service medical records and VA 
treatment records.  The Board therefore finds that the 
physician's opinion is too speculative to warrant a grant of 
service connection.  To ensure a thorough examination and 
evaluation, the veteran's seizure disorder must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  Therefore 
the claim must be remanded for a VA examination with a review 
of the claims folder.

The Board notes that the veteran has already undergone a VA 
examination, in which he reported that he had suffered 
occasional seizures as a child and that his seizures had 
their adult onset in 2001.  Magnetic Resonance Imaging of the 
veteran's brain showed no abnormalities and his mental status 
was assessed to be superior.  On that basis, the VA examiner 
concluded that it was less likely than not that the veteran's 
current seizure disorder was related to the October 1988 
motor vehicle accident he underwent in service.  
Significantly, however, the VA examiner did not reconcile his 
opinion with the opinion of the veteran's private physician 
finding a causal relationship between the October 1988 motor 
vehicle accident he suffered in service and his current 
seizure disorder.  Accordingly, the Board finds that a remand 
for an additional etiological opinion is in order to fully 
and fairly assess the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Using the signed VA Form 21-4142 
(Authorization and Consent to Release 
Information) provided by the veteran in March 
2005, obtain and associate with the claims 
file all private medical records from D. A. 
J., D.O., dated from August 1984 to the 
present.  All attempts to secure these records 
must be documented in the claims folder. 

2.  After these private medical records have 
been obtained, schedule the veteran for a VA 
neurology examination with the appropriate 
specialist for the purpose of ascertaining the 
etiology of his seizure disorder.  The claims 
folder, should be sent to the examiner for 
review and the examination report should note 
that review.  In rendering these 
determinations, the VA examiner should 
specifically attempt to reconcile the opinion 
with any contrary opinions in the record, 
including the March 2005 private medical 
opinion relating the veteran's seizure 
disorder to his October 1988 motor vehicle 
accident and the July 2005 VA examiner's 
opinion negating this correlation.  The 
examiner should provide an opinion as to the 
following:  

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's current seizure disorder is 
etiologically related to his period of 
active service, including the October 
1988 motor vehicle accident in which he 
incurred a head injury?  

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's current seizure disorder is due 
to his service-connected head injury? 

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's current seizure disorder was 
aggravated or permanently worsened by his 
service-connected head injury?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



